People v Jackson (2015 NY Slip Op 08962)





People v Jackson


2015 NY Slip Op 08962


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Sweeny, J.P., Acosta, Andrias, Moskowitz, JJ.


16331 5625/12

[*1] The People of the State of New York, Respondent,
vJohnny Jackson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sylvia Wertheimer of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered August 14, 2014, convicting defendant, upon his plea of guilty, of sex trafficking, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously modified, on the law, to the extent of vacating the supplemental sex offender fee, and otherwise affirmed.
Although we do not find that defendant made a valid waiver of his right to appeal, we perceive no basis for reducing the sentence. As the People concede, the imposition of a supplemental sex offender fee, as reflected in the Uniform
Sentence and Commitment Sheet, should be vacated because sex trafficking is not one of the enumerated offenses for which that fee may be imposed (see  Penal Law § 60.35[1][b]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK